Citation Nr: 0802675	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  04-32 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1977 to 
November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Reno, Nevada.  The issues before the Board 
today were remanded in June 2006 for further evidentiary and 
procedural development.  This was accomplished, and the Board 
concludes that it may proceed with a decision at this time.

In its June 2006 remand, the Board instructed the RO to 
inquire as to whether previous statements made by the veteran 
reflected an intent to file claims regarding his service-
connected back and heart disabilities, as well as his 
previously denied claims regarding service connection for 
hypertension, a kidney disorder, and major depression and 
personality disorder with schizotypal traits (claimed as 
panic attacks, depression, bad nerves, and memory loss).  A 
September 2006 letter accomplished this request.  The veteran 
responded in April 2007, reasserting claims regarding all of 
the above.  As there is no indication of any action by the RO 
regarding these claims, they are REFERRED to the RO for 
consideration.

In addition to the veteran's two increased rating claims and 
his three requests to reopen previously disallowed claims, he 
submitted a VA Form 21-8940 in September 2007 asserting total 
disability due to individual unemployability as a result of 
his service-connected heart disability.  Again, there is no 
indication of any action regarding his claim; therefore, it 
is REFERRED to the RO for consideration.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that sinusitis manifested during service or that any current 
sinusitis is otherwise related to service.

2.  The competent evidence of record does not demonstrate 
that COPD manifested during service or that any current COPD 
is otherwise related to service.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  COPD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that a September 2006 letter fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the September 2006 letter advised 
the veteran what information and evidence was needed to 
substantiate the claims decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  It also expressly advised 
the veteran of the need to submit any evidence in his 
possession that pertains to the claims.  The September 2006 
letter also advised him what information and evidence would 
be obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
Finally, this letter provided notice in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), regarding 
the establishment of a disability rating and an effective 
date for the award of benefits if service connection is 
awarded.  

The Board notes that the September 2006 letter was sent to 
the veteran after the September 2003 rating decision.  
However, to the extent that the notice was not given prior to 
the initial adjudication of the veteran's claims in 
accordance with Pelegrini II, the Board finds that any timing 
defect was harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Specifically, the notice provided to 
the veteran in September 2006 fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and a June 2007 supplemental statement of the 
case was provided to the veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  First, the Board 
observes that the veteran's service medical and personnel 
records are associated with the claims folder.  Also of 
record are VA treatment records dated from 1981 through the 
present from the following VA medical facilities: Las Vegas 
VA Medical Center (MC); San Diego VAMC; and Washington DC 
VAMC.  Multiple requests were made for VA medical records 
pertaining to the veteran from the Cincinnati VAMC; however, 
a response was received in January 2007 indicating that no 
records were found under the veteran's name or Social 
Security Number.  See March 2007 Formal Finding of 
Unavailability of Federal Records.  The veteran was 
subsequently notified of the unavailability of these records 
by letter dated in March 2007 in accordance with the 
provisions of 38 C.F.R. § 3.159(e) (2007).  In addition to 
the veteran's VA medical records, the RO obtained all records 
associated with his Social Security Administration (SSA) 
disability determination.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  

Finally, although the veteran was provided VA examinations 
with respect his claims decided herein, medical opinions were 
not obtained.  Nevertheless, the Board concludes that a 
remand is unnecessary because there is sufficient competent 
medical evidence to decide these claims.  See 38 C.F.R. 
§ 3.159(c)(4) (2007).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that suggests a link 
between either of his claimed disabilities and military 
service.  As discussed below, the veteran's statements 
regarding a nexus are not competent, and, as such, the Board 
finds that the veteran has not presented evidence of all 
three McLendon elements.  Therefore, VA is not required to 
provide him with a VA examination in conjunction with his 
claims.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Initially, the Board observes that the veteran submitted 
evidence in September 2007.  Such evidence was received 
following the issuance of the June 2007 supplemental 
statement of the case and certification of this appeal to the 
Board; it did not contain a waiver of review by the agency of 
original jurisdiction (AOJ).  Generally, a remand would be 
necessary; however, the Board concludes that a remand is 
unnecessary because all of the evidence submitted by the 
veteran is duplicative of prior statements and medical 
evidence of record.  See 38 C.F.R. § 19.31 (2007) (a 
supplemental statement of the case shall be furnished when 
the agency of review receives additional pertinent evidence).  
See also  38 C.F.R. § 20.1304(c) (2007).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

I. Sinusitis

The veteran contends that he is entitled to service 
connection for sinusitis as this disability had its onset 
during military service.  He testified before the undersigned 
in May 2005 that treatment for this disability is evident in 
his service medical records; however, a review of such 
records fails to reveal treatment during service for 
sinusitis.  His November 1981 separation examination report 
also does not demonstrate that he was diagnosed with 
sinusitis, and the veteran did not self-report any sinus 
problems on his medical history form.  

The Board notes that a September 2006 letter specifically 
informed the veteran of the need to submit any service 
medical records in his possession indicating treatment for 
sinusitis; he failed to submit any records or additional 
information regarding these claimed records.  The duty to 
assist is not a one-way street, see Wood v. Derwinski, 1 Vet. 
App. 190 (1991), and, unfortunately, the Board finds that 
without these records, his service records are silent for 
complaints, diagnosis, or treatment for sinusitis.  Such 
evidence, or, rather lack thereof, weighs against his claim 
that he is entitled to service connection for sinusitis.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
 Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).

Following service separation, the first recorded evidence of 
sinusitis is a February 1986 VA outpatient clinical record.  
The veteran's post-service medical records after 1986 show 
continued treatment for sinusitis, and as early as September 
1997, the veteran is diagnosed as having chronic sinusitis.  
Prior to February 1986, the Board finds no competent and 
contemporaneous evidence of any sinusitis.  Moreover, a March 
1982 VA examination report expressly states that the veteran 
has no sinus condition.  In the absence of any evidence of 
in-service problems with chronic symptomatology following 
service, the Board finds that service connection cannot be 
granted on the basis of a showing of continuity of 
symptomatology after service.  See 38 C.F.R. § 3.303(b).  

Additionally, the four year lapse in time between the 
veteran's active service and the first diagnosis of sinusitis 
weighs against his claim.  The Board notes that it may, and 
will, consider in its assessment of a service connection 
claim the passage of a lengthy period of time wherein the 
veteran has not complained of the maladies at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc). 

The Board acknowledges the veteran's contentions that he was 
diagnosed as having rhinitis during service, and that 
sinusitis and rhinitis should be treated as interchangeable 
terms for the same disability.  See April 2005 Statement of 
Accredited Representative.  A review of his service medical 
records does, in fact, reflect treatment for "allergic 
rhinitis (hay fever)" in April 1981 following complaints of 
sneezing and congestion.  However, neither the veteran, nor 
his representative, have presented evidence that either is 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson is only competent to provide evidence regarding 
symptomatology).  Thus, while the Board is sympathetic to the 
veteran's assertion that he has experienced the same symptoms 
during and since service, he is not competent to state that 
his in-service symptoms were due to sinusitis.  Id.  
Additionally, neither he nor his accredited representative is 
competent to suggest that sinusitis and rhinitis should be 
treated as interchangeable terms for the same disability.  
Id.  Contrary to their assertions, the veteran's post-service 
medical records demonstrate separate and distinct diagnoses 
for chronic sinusitis and chronic allergic rhinitis.  See, 
e.g., May 2003 VA Pulmonary Clinic Record.  

Finally, other than his own statements, the veteran has not 
presented any evidence which suggests that his chronic 
sinusitis is related to his military service, including his 
in-service allergic rhinitis.  In the absence of any 
competent evidence regarding the etiology of his current 
disability, service connection is not warranted.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 
Vet. App. 420, 424 (1998) (while an accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology, 
there must at least be a sufficiently definitive opinion on 
etiology to rise above the level of pure equivocality).  

Thus, with consideration of the lack of evidence in the 
veteran's service medical records, the length of time 
following service prior to a recorded diagnosis of chronic 
sinusitis, and the absence of any medical opinion suggesting 
a causal link to the veteran's service, including his in-
service allergic rhinitis, the Board finds that a 
preponderance of the evidence is against his claim of 
entitlement to service connection for chronic sinusitis.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. COPD

The veteran asserts that he is entitled to service connection 
for chronic obstructive pulmonary disease (COPD).  He 
testified before the undersigned that he breathed toxic fumes 
during service while on board the U.S.S. Radford.  Such 
exposure occurred when he participated in the quelling of two 
fires and from solvents used in the hangars.  According to 
the veteran, this exposure scarred his lungs, leading to the 
development of COPD.

The veteran testified that he did not seek any medical 
treatment following his exposure to these toxic fumes; as 
such, there is no evidence of exposure to any toxic fumes in 
his service medical records.  Moreover, a review of his 
personnel records fails to mention any participation in a 
fire which may have occurred on board the U.S.S. Radford or 
duties which may have exposed him to toxic solvents.  
Although service medical records demonstrate that the veteran 
complained of difficulty breathing in December 1977, review 
of these records reflects that he was eventually diagnosed as 
having a respiratory infection, bronchial spasms, and 
bronchitis.  His November 1981 separation examination report 
indicates no clinical abnormalities of the respiratory or 
pulmonary systems and his medical history notes a history of 
asthma through his late twenties with occasional attacks and 
upper respiratory infections.  The Board would like to note 
at this time that the veteran testified before the 
undersigned in May 2005 that his COPD and asthma are distinct 
and separate disabilities, and the record demonstrates that 
the issue of entitlement to service connection for asthma was 
previously adjudicated, but never appealed by the veteran.  
See RO rating decisions June 1996 and September 2003.  

In sum, there is no mention of COPD in any of the veteran's 
service medical records.  There is also no evidence of any 
scarring of his lung tissue, nor is there evidence of 
exposure to toxic fumes from a fire or any other source 
during service.  The veteran does no dispute this.  In fact, 
he testified in May 2005 that he could not prove there was a 
fire in service and he had no documentation of the fire.  The 
Board finds that the lack of evidence of an in-service injury 
to the veteran's lungs as well as the absence of an in-
service diagnosis of COPD weighs against the veteran's claim 
that he is entitled to service connection for COPD.  See 
38 C.F.R. § 3.303(a).  See also Forshey, supra.

Additionally, while there is evidence of chronic respiratory 
problems during and shortly after service, the competent 
medical evidence relates these problems to asthma, and not 
COPD.  In this regard, the first contemporaneous evidence of 
respiratory problems following service separation is March 
1983.  At such time, a VA clinical record and chest X-ray 
report indicate clear lung fields; the diagnosis provided is 
asthmatic bronchitis.  The veteran also reported on and off 
inhaler use for treatment of his asthma at a March 1984 VA 
examination; he did not mention any treatment for COPD or 
scarred lung tissue.  

The veteran's post-service medical records do not mention 
COPD for more than fifteen years after his separation from 
service.  The first recorded evidence, a January 1998 VA 
emergency department report, indicates that the veteran 
complained of a tight chest, chunky white mucus, and 
occasional wheezing.  The diagnoses provided in the report 
are upper respiratory infection (URI) and COPD.  Despite no 
mention of COPD in the veteran's VA pulmonary clinic records, 
see, e.g., August 2000 VA Pulmonary Clinic Record, VA 
emergency records show treatment for an "acute exacerbation 
of COPD" in June 2000.  Finally, a March 2001 chest X-ray 
report notes changes of COPD with flattening of 
hemidiaphrams.  

Although there is little evidence of treatment for COPD in 
his post-service medical records, including numerous visits 
to the VA pulmonary clinic for treatment of a number of 
chronic pulmonary and respiratory disabilities such as asthma 
and obstructive sleep apnea, there are a number of records, 
including an X-ray report, which indicate that he has been 
diagnosed as having COPD.  Under such circumstances, the 
Board will grant the veteran the benefit of the doubt that he 
has a current diagnosis of COPD.  See 38 C.F.R. § 3.102 
(2007).

Nevertheless, the Board finds the fifteen year lapse in time 
between the veteran's active service and the first evidence 
of COPD weighs against awarding service connection on the 
basis of a showing of continuity of symptomatology after 
service.  See 38 C.F.R. § 3.303(b).  Additionally, the Board 
notes that it may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the maladies at 
issue.  See Maxson, supra; see also Forshey, supra.

Finally, while the lack of evidence of COPD during service or 
shortly after service is not fatal to the veteran's claim, 
service connection is only warranted when the evidence 
reflects a medically sound basis to attribute the post-
service disability to an injury in service.  See 38 C.F.R. 
§ 3.303(d).  Service connection cannot be granted when the 
record, as in this case, contains no competent medical 
evidence that attributes the veteran's current COPD to his 
service.  See Alemany, supra; Winsett, supra.  In this 
regard, the veteran testified in May 2005 that he had never 
been told by a doctor that his COPD is related to service, to 
include smoke inhalation.  The Board is sympathetic to the 
veteran's assertions that his COPD is related to service; 
however, this determination is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (laypersons are not competent to provide 
evidence of diagnosis or etiology).  

Thus, with consideration of the lack of evidence of an in-
service diagnosis or exposure to toxic fumes, the length of 
time following service prior to a recorded diagnosis of COPD, 
and the absence of any medical opinion suggesting a causal 
link to the veteran's service, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
of service connection for COPD.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for COPD is denied.


REMAND

The veteran contends that he is entitled to service 
connection for PTSD as he experienced a number of traumatic 
events during service which led to the development of PTSD.  
Specifically, he alleges the following events: (1) First, the 
veteran testified at a May 2005 hearing that he led a small 
boat team into territorial waters in the Gulf of Sidra in 
1978 to recover a pilot from the U.S.S. America who had been 
shot down.  While in the shark-infested waters, the boat crew 
came upon the pilot's eyeballs and his helmet (with part of 
his head still inside); he testified that he instructed the 
men to throw these items back into the water.  (2) The 
veteran also asserts that his vessel, the U.S.S. Radford, was 
subject to an air attack while stationed off the coast of 
Libya in the Gulf of Sidra.  According to the veteran, the 
attack was prevented by the U.S.S. America, which shot two 
MiGs out of the air.  (3) Finally, the veteran indicated that 
he was sent down a shaft while serving aboard the U.S.S. 
Radford; he was asked to check for water leakage in and 
around a screw.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f) (2007).  
With regard to the second PTSD element as set forth in 
38 C.F.R. § 3.304(f), evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002);  38 C.F.R. § 3.303(d) 
(2007).

The veteran's service personnel records reveal that he served 
on active duty from November 1977 to November 1981.  Records 
further demonstrate that his most significant assignment was 
aboard the U.S.S. Radford from October 1978 through 
separation.  Performance reports of record show that for the 
period from February 1981 through November 1981 the veteran 
performed duties in the laundry as well being assigned to the 
duties of mess deck master-at-arms and the ship's store 
operator.  Finally, his service personnel records indicate 
that he was awarded the Sea Service Deployment Ribbon with 
Bronze Star.

The Board finds that the above evidence does not support the 
conclusion that the veteran engaged in combat with the enemy.  
Specifically, his personnel records are negative for any 
decoration or award signifying combat and such records 
specify a number of non-combat duty assignments.  Moreover, 
the Board observes that the veteran has not testified that he 
ever directly engaged the enemy, nor has he indicated that he 
was stationed in a combat zone; his service was not during a 
period of war.  See 38 C.F.R. § 3.2 (2007).  Finally, at 
least two of his claimed stressors are not combat-related 
(pilot recovery and shaft/screw incident).  Under these 
circumstances, the veteran's lay testimony alone will not be 
enough to establish the occurrence of his alleged stressors.  
See 38 C.F.R. § 3.304(f).  See also Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, as here, the record must therefore 
contain service records or other statements as to the 
occurrence of the claimed stressors.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

Regarding the veteran's stressors, he indicates that he 
received a Bronze Star for his participation in checking for 
leakage on the U.S.S. Radford.  However, despite being 
provided ample notice of the need to submit evidence 
demonstrating such fact, he has not submitted any evidence 
verifying his participation.  The Board notes that although 
the veteran's personnel records show that he was awarded the 
Bronze Star, there is no indication that it was awarded for 
his participation in checking for leakage on the U.S.S. 
Radford.  Without additional information from the veteran 
this stressor is therefore nothing more than anecdotal, and 
thus, not verifiable.  Similarly, the first claimed stressor 
described above is unverifiable as the veteran has been 
unable to provide VA with the name of the downed pilot for 
corroboration purposes or any buddy statements from other 
individuals on the recovery team.  

However, after careful review of the record, the Board finds 
that there is evidence sufficient to verify his second 
claimed stressor.  In this regard, the histories of the 
U.S.S. Radford and U.S.S. America associated with the claims 
folder contain details sufficiently similar to his 
description of a claimed air attack that the Board is 
satisfied that the veteran has presented credible evidence of 
a claimed stressor.  Under such circumstances, the Board 
concludes that a remand is necessary to obtain a VA 
examination and opinion as to whether the veteran has PTSD 
based on this verified stressor.

As a brief review, the veteran contends that his ship, the 
U.S.S. Radford came under an air attack while stationed off 
the coast of Libya and that fighter planes from the U.S.S. 
America "blew the two MiGS out of the air."  See February 
2003 VA Mental Health Clinic Record.  According to the ship 
histories of record, both the U.S.S. Radford and the U.S.S. 
America participated in "National Week XXVI," an American 
open sea exercise held in the Gulf of Sidra.  According to 
the U.S.S. America's history, these waters were claimed as 
territorial waters by Libya at the time, and as such, the 
U.S.S. America's battle group maintained an alert.  Moreover, 
both ships departed Rota on September 12, 1979, and according 
to the U.S.S. America history, F-14 "Tomcats" intercepted 
two "Bears" (or Bear-D planes) and caused them to turn away 
north; neither "Bear" had sighted a single ship in the 
carrier's battle group.  

Although the above details vary somewhat from the veteran's 
claimed stressor, the Board finds the details sufficiently 
similar, and therefore will grant the veteran the benefit of 
the doubt that this is the incident he is referencing in his 
stressor statements.  38 C.F.R. § 3.102.  Since the ship 
histories are credible, corroborative evidence, the Board 
concludes that a verified stressor exists.  

Despite finding that evidence exists corroborating a claimed 
stressor, the Board requires additional evidence before 
making its final determination.  Specifically, a medical 
opinion is needed regarding the issue of whether the veteran 
has PTSD based on his verified stressor.  This is especially 
true in light of the conflicting medical evidence regarding 
his psychiatric diagnosis.  In this regard, the veteran was 
diagnosed by VA with acute, delayed PTSD in May 1996.  
Although it is not clear what stressors this diagnosis is 
based upon, a post-service motor vehicle accident is 
mentioned.  VA mental health records dated in February 2003 
also show evaluation and treatment for PTSD "from several 
military experiences."  Finally, an August 2003 VA 
examination report indicates that the veteran does not 
demonstrate symptoms of PTSD; instead, his symptoms of 
fearfulness and anxiety are attributable to a personality 
disorder.  

In sum, with consideration of the conflicting medical 
evidence regarding the veteran's PTSD diagnosis and the fact 
that only one stressor has been verified, the Board finds 
that a remand is necessary to determine whether the veteran 
experiences PTSD related to his claimed, verified stressor.

Accordingly, the case is REMANDED for the following action:

1.  Review the file and prepare a summary 
of the veteran's verified stressor.  Such 
summary should refer to the ship histories 
of record which demonstrate that:  (1) the 
veteran's ship, the U.S.S. Radford, 
participated in an open sea exercise in 
the Gulf of Sidra; (2) at the time these 
waters were claimed as territorial waters 
by Libya and that the battle group 
maintained an alert throughout the 
exercise; and (3) when the U.S.S. Radford 
departed Rota on September 12, 1979, F-14 
"Tomcats" intercepted two "Bears" (or 
Bear-D planes) and caused them to turn 
away north, with neither "Bear" having 
sighted a single ship in the battle group.  

2.  Schedule the veteran for a VA 
psychiatric examination to ascertain the 
nature, severity, and etiology of any PTSD 
found.  The claims file, including a copy 
of this REMAND and the prepared stressor 
summary, must be made available to the 
examiner, and the examination report 
should reflect that the claims folder was 
reviewed in conjunction with the 
examination.  All appropriate studies or 
tests including psychological testing and 
evaluation should be accomplished.  The 
examiner must be provided a copy of the 
summary of the veteran's verified 
stressors, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a verified in-service 
stressor has resulted in a current PTSD 
diagnosis.  That is, if the examiner 
believes that PTSD is the appropriate 
diagnosis, the examiner must specifically 
identify whether the stressor detailed in 
the summary report serves as the basis for 
that conclusion, or whether the currently 
manifested PTSD is related to other 
nonservice or non-verified events 
specified in the examination report.  The 
report of examination should include a 
complete rationale for all opinions 
expressed. 

3.  Readjudicate the claim of entitlement 
to service connection for PTSD following 
all necessary development.  If the benefit 
requested on appeal is not granted to the 
veteran's satisfaction, issue a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  
Thereafter, the case should be returned to 
the Board for final appellate review, if 
in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. M. SHAWKEY
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


